DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because of the following informalities:
Fig 2A - Element Fv1 is not in the specifications;
Fig 4A - Element Fv2 is not in the specifications.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  
Claims 5 and 13 - Both claims recite a first and second wireless transmission unit, with “a processing unit, connected electrically to said first wireless transmission unit”. Based on Fig. 2A and pg 7 of the specification, however, the processing unit should be electrically connected to the second wireless transmission unit. In the interest of compact prosecution, the claims will be interpreted using the language --“a processing unit, connected electrically to said --second-- wireless transmission unit”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said application program" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, and 9 of U.S. Patent No. 11363386. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate the claims of the instant application. With respect to the dependent claims, each of the claims map to a corresponding dependent claim of the issued patent or are found within the scope of the independent claim.  
With respect to each of the independent claims and dependent claims, please see the mapping that follows for the corresponding claims: Instant application claim (I) - Issued Patent claim (P): Claim 1 (I):Claim 1 (P), Claim 2 (I):Claim 2 (P), Claim 3 (I):Claim 1 (P), Claim 4 (I):Claim 4 (P), Claim 5 (I):Claim 1 (P), Claim 6 (I):Claim 2 (P), Claim 7 (I):Claim 1 (P), Claim 8 (I):Claim 4 (P), Claim 9 (I):Claim 5 (P), Claim 10 (I):Claim 7 (P), Claim 11 (I):Claim 5 (P), Claim 12 (I):Claim 9 (P), Claim 13 (I):Claim 5 (P), Claim 14 (I):Claim 6 (P), Claim 15 (I):Claim 7 (P), Claim 16 (I):Claim 5 (P), Claim 17 (I):Claim 9 (P).
Regarding the difference in statutory category, it would be obvious to one skilled in the art that the method of the Instant application could be used to program a device to perform the functions of the system as claimed in the Issued Patent. 
Please see the table below for the corresponding limitations of the Instant application claims 1, 3, 9, and 11 and the Issued Patent:
Instant application: 17109603
Issued Patent: 11363386
Claim 1:
sensing a throat part in a first sensing period by using a vibration sensor of a sound collecting device to generate a first vibration variation data, and 

sensing a mouth part in said first sensing period by using a voice frequency sensor of said sound collecting device to generate a voice frequency variation data;



















transmitting said first vibration variation data and said voice frequency variation data to an computing device by a wireless interface;

said computing device executing a voice frequency and vibration conversion program and converting said vibration variation data and said voice frequency variation data to two corresponding features; and

said computing device executing an artificial intelligence program for matching voice and vibration according to said two corresponding features of said voice frequency variation data and said first vibration variation data and producing a corresponding voice-frequency reference data.  









Claim 3: 
where in said step of said computing device executing a voice frequency and vibration conversion program and converting said vibration variation data and said voice frequency variation data to two corresponding features, said computing device converts said voice frequency variation data to a voice-frequency corresponding feature and said vibration variation data to a vibration corresponding feature; and

said voice-frequency corresponding feature and said vibration corresponding feature are the signal processing results for the 12log power spectrum, the Mel-frequency cepstrum (MFC), or the linear predictive coding (LPC) spectrum.  

Claim 1:
a sound collecting device, including: a vibration sensor, sensing a vibration variation data of a throat part in a sensing period; 

a voice frequency sensor, sensing a voice frequency variation data of said throat in said sensing period; 



and a first wireless transmission unit, connected to said vibration sensor and said voice frequency sensor; 

a computing device, including: 

a second wireless transmission unit, connected to said first wireless transmission unit wirelessly; 

a processing unit, connected electrically to said first wireless transmission unit;

and a storage unit, storing an artificial-intelligence application program and a voice frequency and vibration conversion program, 

said processing unit receiving said vibration variation data and saidPage 2 of 14MR3315-1195Appln. No. 17/109,665 Reply to Official Action dated 22 September 2021voice frequency variation data via said first wireless transmission unit and said second wireless transmission unit, 

said processing unit executing said voice frequency and vibration conversion program for converting said vibration variation data and said voice frequency variation data to two corresponding features, and 

said processing unit producing voice-frequency reference data according to said two corresponding features of said first vibration variation data and said voice frequency variation data, 





said artificial-intelligence application program learning the weighting relation of said vibration variation data and said voice- frequency reference data for converting said vibration variation data to said voice-frequency output signal with reference to said learned voice-frequency reference data; 

wherein said computing device converts said voice frequency variation data to a voice-frequency corresponding feature and said vibration variation data to a vibration corresponding feature; and 






said voice-frequency corresponding feature and said vibration corresponding feature are the signal processing results for the log power spectrum, the Mel-frequency cepstrum (MFC), or the linear predictive coding (LPC) spectrum, in same formats.
Claim 9:

sensing a throat part in a sensing period using a vibration sensor and producing a vibration variation data;


















transmitting said vibration variation data to an computing device;



said computing device executing a voice frequency and vibration conversion program and converting said vibration variation data to a corresponding feature;
said computing device executing an artificial intelligence program for converting said vibration variation data to a voice-frequency mapping signal with a reference sound-field feature according to said voice-frequency reference data prestored in a storage unit; and





said computing device executing said voice frequency and vibration conversion 14program for converting inversely said voice-frequency mapping signal of said corresponding feature to a voice-frequency output signal.  



Claim 11:
said computing device converts said vibration variation data to a vibration corresponding feature; and
 
said vibration corresponding feature is the signal processing result for the log power spectrum, the Mel-frequency cepstrum (MFC), or the linear predictive coding (LPC) spectrum.  

Claim 5:
a sound collecting device, including: 
a vibration sensor, sensing a vibration variation data of a throat part in a sensing period; 

and a first wireless transmission unit, connected to said vibration sensor; 

a computing device, including: 

a second wireless transmission unit, connected to said first wireless transmission unit wirelessly; Page 4 of 14MR3315-1195 Appln. No. 17/109,665 Reply to Official Action dated 22 September 2021 

a processing unit, connected electrically to said first wireless transmission unit; 

and a storage unit, storing an artificial-intelligence application program and a voice frequency and vibration conversion program, 

said processing unit receiving said vibration variation data via said first wireless transmission unit and said second wireless transmission unit, 

said processing unit executing said voice frequency and vibration conversion program for converting said vibration variation data to a corresponding feature, 
said processing unit executing said artificial intelligence application program for converting said vibration variation data of said corresponding feature to a voice-frequency mapping signal with a reference sound-field feature according to learned voice- frequency reference data prestored in said storage unit by learning the weighting relation of said vibration variation data and said voice-frequency reference data, 

and said processing unit executing said voice frequency and vibration conversion program for converting said voice-frequency mapping signal of said corresponding feature to a voice-frequency output signal in an outputable formatPage 5 of 14MR3315-1195 Appln. No. 17/109,665 




Reply to Official Action dated 22 September 2021wherein said computing device converts said vibration variation data to a vibration corresponding feature, and 
said vibration corresponding feature is the signal processing results for the log power spectrum, the Mel-frequency cepstrum (MFC), or the linear predictive coding (LPC) spectrum, as the same format as said voice-frequency reference data.  



Regarding claims 5, 7, 13, and 16 of the Instant application, the following correspondence exists with the claims of the Issued Patent:
Instant application claim 5 and its dependent claim 7 correspond to each limitation in Issued Patent claim 1 with one exception:
The limitations in claim 5 of the Instant application correspond to the limitations of claim 1 of the Issued patent up to the additional language in claim 1 of the Issued Patent reciting: “said artificial-intelligence application program learning the weighting relation of said vibration variation data and said voice- frequency reference data for converting said vibration variation data to said voice-frequency output signal with reference to said learned voice-frequency reference data”. This language is additional in the Issued Patent and does not negate the ODP. Instant application claim 7 corresponds to the final limitation of claim 1 of the Issued Patent, directly following the extra language detailed above.
Instant application claim 13 and its dependent claim 16 correspond to each limitation in Issued Patent claim 5 with one exception:
The limitations in claim 13 of the Instant application correspond to the limitations of claim 5 of the Issued patent up to and including the second-to-last limitation except for the additional language in claim 5 of the Issued Patent reciting: “by learning the weighting relation of said vibration variation data and said voice-frequency reference data”. This language is additional in the Issued Patent and does not negate the ODP. Instant application claim 16 corresponds to the final limitation of claim 5 of the Issued Patent.
Regarding the remaining dependent claims in the Instant application, there is a direct correspondence between the language of the claims in the Instant application and the language of the claims in the Issued Patent as follows:
Instant application claims 2 and 10: Issued Patent claim 2 - “said artificial intelligence program includes an artificial intelligence algorithm; and said artificial intelligence algorithm is a deep neural network (DNN).”
Instant application claims 4 and 12: Issued Patent claim 4 - “said vibration sensor is an accelerometer sensor or a piezoelectric sensor.”
Instant application claims 6 and 15: Issued Patent claim 7 - “said artificial intelligence program includes an artificial intelligence algorithm; and said artificial intelligence algorithm is a deep neural network (DNN).”
Instant application claims 8 and 7: Issued Patent claim 9 - “said vibration sensor is an accelerometer sensor or a piezoelectric sensor.”
Instant application claim 14: Issued Patent claim 6 - “further comprising an output device, connected to said computing device, receiving said voice-frequency output signal in an outputable format, and outputting a voice signal according said voice-frequency output signal in an outputable format.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar et al. (U.S. PG Pub No. 2017/0178668), hereinafter Kar, in view of Fawaz et al. (U.S. PG Pub No. 2018/0068671), hereinafter Fawaz.

Regarding claims 1 and 5, Kar teaches
(claim 1) A method for converting vibration to voice frequency wirelessly with an intelligence learning capability (a method [0041]), comprising steps of:
(claim 5) A Method for converting vibration to voice frequency wirelessly with intelligence learning capability (a method [0041]), comprising:
(claim 5) a sound collecting device (the wearable device that includes bimodal microphones, i.e. sound collecting device [0022]), including:
(claim 5) a vibration sensor...(the device uses two microphones, one of which is a bone conduction microphone, i.e. vibration sensor [0013],[0022]);
(claim 5) a voice frequency sensor... (the device uses two microphones, one of which is an air conduction microphone, i.e. voice frequency sensor); and
 (claim 5) an computing device (the device includes a processor [0022]), including:
(claim 5) a processing unit... (the device includes a processor [0022]); and
(claim 5) a storage unit... (the device also includes a memory, i.e. storage unit [0024]) an artificial-intelligence application program (the processor feeds the feature vectors to a neural network, i.e. artificial-intelligence application program [0026-7]) and a voice frequency and vibration conversion program (an FFT filter and feature extraction module [0022-3]).13voice frequency variation data.   13voice frequency variation data.  
sensing a throat part in a first sensing period by using a vibration sensor of a sound collecting device to generate a first vibration variation data (the device, i.e. sound collecting device, uses two microphones, one of which is a bone conduction microphone, i.e. vibration sensor [0013],[0022], in contact with the person’s throat, i.e. sensing a throat part [0018], to receive a sound signal, i.e. in a first sensing period, for which a representative can be provided, i.e. generate a first vibration variation data, to a processor for further processing [0022]), ((claims 1 and 5) and sensing a mouth part in said first sensing period by using a voice frequency sensor of said sound collecting device to generate a voice frequency variation data) (the device, i.e. sound collecting device, uses two microphones, one of which is an air conduction microphone, i.e. voice frequency sensor, where the sound is transferred through air, i.e. sensing a mouth part [0013],[0022], to receive a sound signal, i.e. in said first sensing period, for which a representative can be provided, i.e. generate a voice frequency variation data, to a processor for further processing [0022]);
((claim 1) transmitting said first vibration variation data and said voice frequency variation data to an computing device .../(claim 5) said processing unit receiving said vibration variation data and said voice frequency variation data ...) (the first and second microphone can provide a first and second sound signal representative, i.e. transmitting said first vibration variation data and said voice frequency variation data, to a processor for further processing, i.e. computing device/processing unit [0022]);
said ((claim 1) computing device/(claim 5) processing unit) executing a voice frequency and vibration conversion program and converting said vibration variation data and said voice frequency variation data to two corresponding features (the processor, i.e. computing device/processing unit, uses an FFT filter and feature extraction module, i.e. executing a voice frequency and vibration conversion program, where the FFT filter converts the first and second sound signals into the frequency domain, and the feature extraction module is extracts features from the audio of both modalities to produce feature vectors for each mode, i.e. converting said vibration variation data and said voice frequency variation data to two corresponding features [0022-3],[0025]); and
said ((claim 1) computing device/(claim 5) processing unit) ((claim 1) executing an artificial intelligence program for matching voice and vibration) according to said two corresponding features of said voice frequency variation data and said first vibration variation data and producing a corresponding voice-frequency reference data (the processor, i.e. computing device/processing unit, feeds the feature vectors to a neural network to be trained to compare the input, i.e. executing an artificial intelligence program for matching voice and vibration according to said two corresponding features of said voice frequency variation data and said first vibration variation data, where the neural network is trained to develop a set of weighted rules, i.e. producing a corresponding voice-frequency reference data, for how to determine if the relationship between the feature vectors indicates the audio originates from a wearer or non-wearer [0026-7]).  
 While Kar provides the transmission of data from one the microphones to a processor and that the memory stores data, Kar does not specifically teach that the transmission is wireless or that the memory also stores programs, and thus does not teach
(claim 5) a first wireless transmission unit, connected to said vibration sensor and said voice frequency sensor;
(claim 5) a second wireless transmission unit, connected to said first wireless transmission unit wirelessly;
(claim 5) a processing unit, connected electrically to said --second-- wireless transmission unit; and
(claim 5) a storage unit..., storing an artificial-intelligence application program and a voice frequency and vibration conversion program....13voice frequency variation data.   13voice frequency variation data.  
((claim 1) transmitting ... to an computing device by a wireless interface/(claim 5) said processing unit receiving said ... data via said first wireless transmission unit and said second wireless transmission unit).
Fawaz, however, teaches (claim 5) a first wireless transmission unit, connected to said vibration sensor and said voice frequency sensor (the headset including the microphone and accelerometer device, i.e. connected to said vibration sensor and said voice frequency sensor, is separate from the client device, and the headset transmits data through a wireless signal, such as Bluetooth, i.e. a first wireless transmission unit, [0021],[0025],[0028-9]);
(claim 5) a second wireless transmission unit, connected to said first wireless transmission unit wirelessly (the client device may be configured for wireless communication, i.e. second wireless transmission unit, to receive transmitted signals from the headset through a wireless signal, such as Bluetooth, i.e. connected to said first wireless transmission unit wirelessly [0021],[0025],[0028-9]);
(claim 5) a processing unit, connected electrically to said --second-- wireless transmission unit (the client device includes a processor, i.e. processing unit, and the client device is configured for wireless communication, i.e. connected electrically to said second wireless transmission unit [0028],[0035]); and
(claim 5) a storage unit..., storing...--programs--...(the storage medium, i.e. storage unit, stores instructions for the one or more functions or routines, i.e. storing...programs [0035]).13voice frequency variation data.   13voice frequency variation data.  
((claim 1) transmitting ... to an computing device by a wireless interface/(claim 5) said processing unit receiving said ... data via said first wireless transmission unit and said second wireless transmission unit) (the headset transmits to the client device including a processor, i.e. transmitting...to an computing device/processing unit receiving, data through a wireless signal, where both devices are capable of wireless communication, i.e. a wireless interface/via said first wireless transmission unit and said second wireless transmission unit, [0021],[0025],[0028-9]).
Kar and Fawaz are analogous art because they are from a similar field of endeavor in processing speech signals conducted through air and vibration. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the transmission of data from one the microphones to a processor and that the memory stores data teachings of Kar with the transmission of signals wirelessly for processing at a different device and the storage of instructions in a storage medium as taught by Fawaz. It would be obvious to combine the references so that the processes could be executed in different combinations of devices depending on the needs of the system (Fawaz [0031-2]).

Regarding claims 4 and 8, Kar in view of Fawaz teaches claims 1 and 5, and Fawaz further teaches
said vibration sensor is an accelerometer sensor or a piezoelectric sensor (an accelerometer, i.e. accelerometer sensor, is implemented to record and transmit vibrations, i.e. vibration sensor [0020]).  
Where the motivation to combine is the same as previously presented.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar, in view of Fawaz, and further in view of Zhang et al. (U.S. PG Pub No. 2021/0256979), hereinafter Zhang.

Regarding claims 2 and 6, Kar in view of Fawaz teaches claims 1 and 5, and Kar further teaches
artificial intelligence program includes an artificial intelligence algorithm (a neural network, i.e. artificial intelligence algorithm, is trained to evaluate feature vectors, i.e. artificial intelligence program [0026]).
While Kar in view of Fawaz provides the use of a neural network, Kar in view of Fawaz does not specifically teach that the neural network is a deep neural network, and thus does not teach
a deep neural network (DNN).  
Zhang, however, teaches a deep neural network (DNN) (developing a model for voiceprint recognition from air conduction and bone conduction information uses a deep neural network framework [0119-20]).  
Kar, Fawaz, and Zhang are analogous art because they are from a similar field of endeavor in processing speech signals conducted through air and vibration. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a neural network teachings of Kar, as modified by Fawaz, with the specific use of a deep neural network as taught by Zhang. The motivation to do so would have been to substitute similar elements to achieve a predictable result of enabling the use of different types of algorithms for evaluating air and bone conduction data (Zhang [0120]).

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar, in view of Fawaz, and further in view of Lesso (U.S. PG Pub No. 2019/0012448), hereinafter Lesso.

Regarding claims 3 and 7, Kar in view of Fawaz teaches claims 1 and 5, and Kar further teaches 
computing device converts said voice frequency variation data to a voice-frequency corresponding feature and said vibration variation data to a vibration corresponding feature (the processor, i.e. computing device, uses an FFT filter and feature extraction module, where the FFT filter converts the first and second sound signals, i.e. converts said voice frequency variation data...and said vibration variation data, into the frequency domain, and the feature extraction module is extracts features from the audio of both modalities to produce feature vectors for each mode, i.e. to a voice-frequency corresponding feature and...to a vibration corresponding feature [0022-3],[0025]).
While Kar in view of Fawaz provides the extraction of features from both the audio modalities, Kar in view of Fawaz does not specifically teach that the features are results for the log power spectrum, the Mel-frequency cepstrum (MFC), or the linear predictive coding (LPC) spectrum, and thus does not teach
said voice-frequency corresponding feature and said vibration corresponding feature are the signal processing results for the 12log power spectrum, the Mel-frequency cepstrum (MFC), or the linear predictive coding (LPC) spectrum.  
Lesso, however, teaches said voice-frequency corresponding feature and said vibration corresponding feature are the signal processing results for the 12log power spectrum, the Mel-frequency cepstrum (MFC), or the linear predictive coding (LPC) spectrum (the signals detected by the ear microphone, i.e. vibration [0063], and the voice microphone, i.e. voice-frequency [0068], are transformed using an FFT, then the signals in the frequency domain are passed to a feature extract module, which extracts one or more mel frequency cepstrum coefficients, i.e. voice-frequency corresponding feature and said vibration corresponding feature are the signal processing results for...the Mel-frequency cepstrum (MFC) Fig. 3A,[0065],[0066],[0068-9]).  
	Kar, Fawaz, and Lesso are analogous art because they are from a similar field of endeavor in processing speech signals conducted through air and vibration. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the extraction of features from both the audio modalities teachings of Kar, as modified by Fawaz, with the features being specifically mel frequency cepstrum coefficients as taught by Lesso. It would be obvious to combine the references to use MFCCs to extract features characteristic of individuals, including the user, where Kar specifically benefits based on how the relationship between the modes of signals changes depending on whether the source is background or speaker/user (Lesso [0042]).

Claim(s) 9, 11-13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. PG Pub No. 2021/0233533), hereinafter Wu, in view of Kar.
Regarding claims 9 and 13, Wu teaches
(claim 9) A method for converting vibration to voice frequency wirelessly (an input method based on vibration [0005]), comprising steps of:
(claim 9) sensing ... in a sensing period using a vibration sensor and producing a vibration variation data (collecting a facial vibration signal generated when a user speaks, i.e. sensing...in a sensing period [0035-7], where the sensing module may be a piezoelectric or other vibration sensor, i.e. using a vibration sensor [0039], and converting the signal to a digital signal, i.e. producing a vibration variation data [0040]);
(claim 13) A Method for converting vibration to voice frequency wirelessly (an input method based on vibration [0005]), comprising:
(claim 13) a sound collecting device (a sensing module arranged on glasses that is capable of detecting vibration signals generated when a user speaks, i.e. sound collecting device [0039]), including:
(claim 13) a vibration sensor, sensing a vibration variation data ... in a sensing period (collecting a facial vibration signal generated when a user speaks, i.e. sensing a vibration variation data...in a sensing period [0035-7], where the sensing module may be a piezoelectric or other vibration sensor, i.e. a vibration sensor [0039]); and
(claim 13) a first wireless transmission unit, connected to said vibration sensor (a wireless module, i.e. first wireless transmission unit, capable of transmitting facial vibration signals to another device, i.e. connected to said vibration sensor 0046]);
(claim 13) an computing device (a smart watch or other device, i.e. computing device Fig. 2,[0045-7]), including:
(claim 13) a second wireless transmission unit, connected to said first wireless transmission unit wirelessly (the smart device is capable of receiving wireless transmission, i.e. a second wireless transmission unit, from the wireless module, i.e. connected to said first wireless transmission unit wirelessly Fig.2, [0045-7]);
(claim 13) a processing unit, connected electrically to said --second-- wireless transmission unit (the smart device receives the wireless transmission of the vibration signal, i.e. connected electrically to said --second-- wireless transmission unit, and performs further processing using a processor, i.e. processing unit [0038],[0045-47],[0110]); and
(claim 13) a storage unit, storing an ... program (a storage medium, i.e. storage unit, that retains and stores instructions for execution on a device, i.e. storing a...program [0111]),

(claim 9) transmitting said vibration variation data to an computing device/(claim 13) said processing unit receiving said vibration variation data via said first wireless transmission unit and said second wireless transmission unit) (the facial vibration signal, i.e. vibration variation data, is wirelessly transmitted to the smart device, i.e. transmitting...to an computing device/ processing unit receiving...via said first wireless transmission unit and said second wireless transmission unit [0045-6]);
said ((claim 9) computing device/(claim 13) processing unit) executing a voice frequency and vibration conversion program and converting said vibration variation data to a corresponding feature (the system, i.e. computing device/processing unit, processes the vibration signal, i.e. executing a voice frequency and vibration conversion program, that extracts Mel -frequency cepstral coefficients from the signal, i.e. converting said vibration variation data to a corresponding feature [0070-7]);
said ((claim 9) computing device/(claim 13) processing unit) executing an...program for converting said vibration variation data to a voice-frequency mapping signal with a reference sound-field feature according to said voice-frequency reference data ... (the system, i.e. computing device/processing unit, uses an HMM model trained, i.e. executing an...program, to classify different inputs, such as numbers on a keyboard, where the training is based on a test sample or training set where vibration signals are correlated to the pronunciation of a specific keyboard number as represented by an MFCC, i.e. a reference sound-field feature according to voice-frequency reference data [0079-81],[0083-4],[0091], and the HMM model classifies each MFCC as pertaining to a specific keyboard number, i.e. converting said vibration variation data to a voice-frequency mapping signal [0079-81],[0091]); and
said ((claim 9) computing device/(claim 13) processing unit) executing said voice frequency and vibration conversion program for converting inversely said voice-frequency mapping signal of said corresponding feature to a voice-frequency output signal ((claim 13) in an outputable format) (the system, i.e. computing device/processing unit, uses the HMM classification of the MFCC, i.e. executing said voice frequency and vibration conversion program... said voice-frequency mapping signal of said corresponding feature, to identify the pronunciation of the vibration signal and output the result to the smart watch with which the user can interact, i.e. converting inversely...to a voice-frequency output signal in an outputable format [0091],[0098]).  
While Wu provides using a trained model to process vibration signals resulting from speech, Wu does not specifically teach that the signals are from the throat area, that processing is done by an artificial intelligence program, or that the data used for processing is stored in a storage unit, and thus does not teach
a throat part...;
an artificial intelligence program...;
data prestored in a storage unit....
Kar, however, teaches a throat part... (the device uses two microphones, one of which is a bone conduction microphone, in contact with the person’s throat, i.e. a throat part [0013],[0018],[0022]);
an artificial intelligence program... (the processor feeds the feature vectors to a neural network, i.e. artificial-intelligence application program [0026-7]);
data prestored in a storage unit... (the device also includes a memory, i.e. storage unit, that stores datasets, i.e. data prestored [0024]).
Wu and Kar are analogous art because they are from a similar field of endeavor in processing speech signals conducted through air and vibration. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the using a trained model to process vibration signals resulting from speech teachings of Wu with the vibration coming from a throat and processed by a neural network as taught by Kar. It would be obvious to combine the references to use the computation of a relationship between different modes of speech input to distinguish between sources of sound from the background or a user, enabling VAD  (Kar [0016-7]).

Regarding claims 11 and 16, Wu in view of Kar teaches claims 9 and 13, and Wu further teaches
said vibration corresponding feature is the signal processing result for the log power spectrum, the Mel-frequency cepstrum (MFC), or the linear predictive coding (LPC) spectrum (the vibration signal is processed to extract, i.e. vibration corresponding feature is the signal processing result, Mel-frequency cepstral coefficients, i.e. Mel-frequency cepstrum [0070-7]).  

Regarding claims 12 and 17, Wu in view of Kar teaches claims 9 and 13, and Wu further teaches
said vibration sensor is an accelerometer sensor or a piezoelectric sensor (the sensing module, i.e. vibration sensor, may be a piezoelectric or other vibration sensor [0039]).  
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Kar, and further in view of Zhang.

Regarding claims 10 and 15, Wu in view of Kar teaches claims 9 and 13, and Wu further teaches
said application program includes ... a voice frequency and vibration conversion program (the system executes instructions for processing, i.e. application program, the vibration signal to extract Mel -frequency cepstral coefficients from the signal, i.e. voice frequency and vibration conversion program [0070-7],[0111]); and
And Kar further teaches an artificial intelligence algorithm... (the processor feeds the feature vectors to a neural network, i.e. artificial-intelligence algorithm [0026-7]).
While Wu in view of Kar provides the use of a neural network, Wu in view of Kar does not specifically teach that the neural network is a deep neural network, and thus does not teach
a deep neural network (DNN).  
Zhang, however, teaches a deep neural network (DNN) (developing a model for voiceprint recognition from air conduction and bone conduction information uses a deep neural network framework [0119-20]).  
Wu, Kar, and Zhang are analogous art because they are from a similar field of endeavor in processing speech signals conducted through air and vibration. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a neural network teachings of Wu, as modified by Kar, with the specific use of a deep neural network as taught by Zhang. The motivation to do so would have been to substitute similar elements to achieve a predictable result of enabling the use of different types of algorithms for evaluating air and bone conduction data (Zhang [0120]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Kar, and further in view of Ganeshkumar (U.S. PG Pub No. 2021/0241782), hereinafter Ganeshkumar.

Regarding claim 14, Wu in view of Kar teaches claim 13, and Wu further teaches
an output device, connected to said computing device (the smart watch, i.e. connected to said computing device, has a built-in virtual keyboard, i.e. output device [0098]), receiving said voice-frequency output signal in an outputable format, and outputting a ... signal according said voice-frequency output signal in an outputable format (the system identifies the pronunciation of the vibration signal and outputs the result to the smart watch with which the user can interact, i.e. receiving said voice-frequency output signal in an outputable format, and outputting a ... signal according said voice-frequency output signal in an outputable format [0091],[0098]).  
While Wu in view of Kar provides the output of a result of classifying a vibration signal as having a specific pronunciation to a built-in virtual keyboard, Wu in view of Kar does not specifically teach that the output is a voice signal, and thus does not teach
outputting a voice signal.
Ganeshkumar, however, teaches outputting a voice signal (the selector/mixer selects the accelerometer output, where the output signal is provided to an audio device, such as via a telephone during a telephone call, i.e. outputting a voice signal [0028-9]).
Wu, Kar, and Ganeshkumar are analogous art because they are from a similar field of endeavor in processing speech signals conducted through air and vibration. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the output of a result of classifying a vibration signal as having a specific pronunciation to a built-in virtual keyboard teachings of Wu, as modified by Kar, with the output of a signal to an audio device during a telephone call as taught by Ganeshkumar. It would be obvious to combine the references to enable telephone conversations that have reduced wind noise (Ganeshkumar [0028-9]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

08/03/2022